[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
For the reasons set forth in Paragraphs 7-13 of the "Defendant's Motion to Strike Objection to Acceptance of Report", judgment for the plaintiff in the amount of $4,666.00 as set forth in the Finding of Fact prepared by Attorney Trial Referee Saul Kwartin on December 13, 1990 should enter.
There has been no finding of fact by the Referee that the ninety (90) days written notice of termination requirement applied to termination for cause, nor has there been a motion to correct or add additional facts to those found by the Referee.
This court is not free to make any findings as to the application of the notice provision which is the basis upon which the plaintiff seeks an additional $6,000 in damages. Kowalsky Properties Inc. v. Sherwin-Williams Co., 7 Conn. App. 136,140 (1986). Therefore, judgment shall enter for the plaintiff for $4,666.00.
KATZ, JUDGE CT Page 1381